Title: From Thomas Jefferson to Thomas Jefferson Randolph, 27 October 1808
From: Jefferson, Thomas
To: Randolph, Thomas Jefferson


                  
                     Dear Jefferson
                     
                     Washington Oct. 27. 08.
                  
                  My letter of the 24th. will have answered your enquiries about the family at Edgehill, as yours of the 25th. answers mine on several subjects. mr Voigt will have a good opportunity of sending my watch by Doctor Porter or Dr. Say the members who will be coming on from Philadelphia to Congress within 5. or 6. days after you recieve this. I am acquainted with both & I am certain either will be so kind as to bring it. it would be necessary to observe to them that it must come in the waistcoat pocket or common watch pocket & not in their baggage where it would be certain of being shaken to pieces. Mr. McAlister, optician, No. 48. Chesnut street, from whom I have had many pair of spectacles, will furnish a glass for the little gold case I put into your hands. I should wish it to be the greatest magnifier which the thinness of the case will admit; as if it were sufficient to burn from the sun, so much the better; but I believe the field of the glass too small for that. remember the chrystal seal if you should find one; I mean those of this form. [GRAPHIC IN MANUSCRIPT] of the two designs of Alabaster lamps which I now return you I prefer that on the left of 13. Inches diam. and I inclose you a ten dollar bill to pay for it. I shall not need chains or bands, having them on the lanthern which this will replace. have it very securely packed and sent by water to this place, by some of the packets which ply regularly between Philadelphia & Alexandria. affectionate salutations.
                  
                     Th: Jefferson
                     
                  
               